Exhibit 10.1

 

EXECUTION COPY

 

 

$1,000,000,000

 

REVOLVING CREDIT AGREEMENT

 

among

 

BUNGE LIMITED FINANCE CORP.,

as Borrower,

 

 

The Several Lenders from Time to Time Parties Hereto,

 

 

CITIBANK, N.A.
and
COBANK, ACB

as Syndication Agents,

 

 

BNP PARIBAS,

THE BANK OF TOKYO MITSUBISHI UFJ, LTD.

and

COBANK, ACB,

as Documentation Agents,

 

and

 

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

Dated as of November 17, 2011

 

 

 

Citigroup Global Markets Inc. and J.P. Morgan Securities LLC,
as Lead Arrangers and Bookrunners,
and
BNP Paribas, The Bank of Tokyo Mitsubishi UFJ, Ltd. and CoBank, ACB
as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

 DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

18

 

 

 

SECTION 2.

 AMOUNT AND TERMS OF COMMITMENTS

20

 

 

 

2.1

Commitments

20

2.2

Procedure for Loan Borrowing

22

2.3

Commitment Fees, etc.

23

2.4

Termination or Reduction of Commitments

23

2.5

Prepayments

23

2.6

Conversion and Continuation Options

24

2.7

Limitations on Eurocurrency Borrowings

25

2.8

Interest Rates and Payment Dates

25

2.9

Computation of Interest and Fees

25

2.10

Inability to Determine Interest Rate

26

2.11

Pro Rata Treatment and Payments

26

2.12

Requirements of Law

28

2.13

Taxes

29

2.14

Indemnity

33

2.15

Change of Lending Office

33

2.16

Illegality

33

2.17

Replacement of Lenders

34

2.18

Judgment Currency

34

 

 

 

SECTION 3.

 REPRESENTATIONS AND WARRANTIES

35

 

 

 

3.1

No Change

35

3.2

Existence; Compliance with Law

35

3.3

Power; Authorization; Enforceable Obligations

35

3.4

No Legal Bar

36

3.5

Litigation

36

3.6

No Default

36

3.7

Ownership of Property; Liens

36

3.8

Taxes

36

3.9

Federal Regulations

36

3.10

Investment Company Act; Other Regulations

37

3.11

No Subsidiaries

37

3.12

Use of Proceeds

37

3.13

Solvency

37

3.14

Limited Purpose

37

3.15

Financial Condition

37

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 4.

 CONDITIONS PRECEDENT

37

 

 

 

4.1

Conditions to Effectiveness

37

4.2

Conditions to Each Loan

39

 

 

 

SECTION 5.

 COVENANTS

40

 

 

 

5.1

Affirmative Covenants

40

5.2

Negative Covenants

43

5.3

Use of Websites

45

 

 

 

SECTION 6.

 EVENTS OF DEFAULT

46

 

 

 

SECTION 7.

 THE AGENTS

49

 

 

 

7.1

Appointment

49

7.2

Delegation of Duties

49

7.3

Exculpatory Provisions

49

7.4

Reliance by Administrative Agent

50

7.5

Notice of Default

50

7.6

Non-Reliance on Agents and Other Lenders

50

7.7

Indemnification

51

7.8

Agent in Its Individual Capacity

51

7.9

Successor Administrative Agent

51

7.10

Syndication Agent and Documentation Agent

52

7.11

Agent Communications

52

 

 

 

SECTION 8.

 MISCELLANEOUS

52

 

 

 

8.1

Amendments and Waivers

52

8.2

Notices

53

8.3

No Waiver; Cumulative Remedies

54

8.4

Survival of Representations and Warranties

55

8.5

Payment of Expenses and Taxes

55

8.6

Successors and Assigns; Participations and Assignments

56

8.7

Adjustments; Set-off

59

8.8

Counterparts

59

8.9

Severability

60

8.10

Integration

60

8.11

Governing Law

60

8.12

Submission To Jurisdiction; Waivers

60

8.13

Acknowledgements

60

8.14

Confidentiality

61

8.15

WAIVERS OF JURY TRIAL

62

8.16

No Bankruptcy Petition Against the Borrower; Liability of the Borrower

62

8.17

Conversion of Approved Currencies into Dollars

62

8.18

U.S.A. Patriot Act

62

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1

Commitments

1.1A

Mandatory Cost Formula

3.3

Consents, Authorizations, Filings and Notices

 

EXHIBITS:

 

A

Form of Guaranty Agreement

B-1

Form of Borrower Responsible Officer’s Certificate

B-2

Form of Borrower Secretary Certificate

B-3

Form of Guarantor Responsible Officer’s Certificate

B-4

Form of Guarantor Secretary Certificate

C

Form of Assignment and Acceptance

D-1

Form of Legal Opinion of Reed Smith LLP

D-2

Form of Legal Opinion of Conyers Dill & Pearman Limited

E

Form of Exemption Certificate

F

Form of Commitment Increase Supplement

G

Form of Additional Lender Supplement

 

iii

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT (as amended, supplemented or otherwise modified in
accordance with the terms hereof and in effect from time to time, this
“Agreement”), dated as of November 17, 2011, among BUNGE LIMITED FINANCE CORP.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), CITIBANK, N.A. and COBANK, ACB, as syndication agents (each, a
“Syndication Agent” and collectively, the “Syndication Agents”), BNP PARIBAS,
THE BANK OF MITSUBISHI UFJ, LTD. and COBANK, ACB, each as a documentation agent
(each, a “Documentation Agent” and collectively, the “Documentation Agents”) and
JPMORGAN CHASE BANK, N.A., as administrative agent.

 

The parties hereto hereby agree as follows:

 

SECTION 1.   DEFINITIONS

 

1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  For the purposes of clause (c) above, the Administrative Agent shall assume
that the reference Eurocurrency Loan would be denominated in Dollars.  For
purposes hereof, “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan Chase Bank, N.A.
in connection with extensions of credit to debtors).  Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or the one month
Adjusted LIBO Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the one month Adjusted LIBO Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Additional Lender”: as defined in Section 2.1(b)(ii).

 

“Additional Lender Supplement”: as defined in Section 2.1(b)(ii).

 

“Adjusted LIBO Rate”: with respect to any Eurocurrency Loan for each day during
each Interest Period (or, as applicable, for purposes of determining ABR with
respect to an ABR Loan for any day by reference to a one month Interest Period),
an interest rate per annum equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, with respect to any
Eurocurrency Loan denominated in the Optional Currency, the Adjusted LIBO Rate
shall mean the LIBO Rate.

 

--------------------------------------------------------------------------------


 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
Affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Administrative Agent (London Office)”:  for designated notice purposes only,
J.P. Morgan Europe Limited.

 

“Affiliate”:  with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person.  For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agents”:  the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount
(expressed in the Base Currency) equal to the amount of such Lender’s Commitment
then in effect or, if the Commitments have been terminated, the Dollar
Equivalent of such Lender’s Loans then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Annex X”:  Annex X (as amended, supplemented or otherwise modified and in
effect from time to time) attached to the Pooling Agreement.

 

“Applicable Margin”:  the per annum rate set forth in the applicable row of the
table below:

 

Rating

 

Spread

 

Level I

 

1.125

%

Level II

 

1.250

%

Level III

 

1.375

%

Level IV

 

1.500

%

Level V

 

1.750

%

 

“Applicable Moody’s Rating”: the senior long-term unsecured debt rating that
Moody’s provides of (i) the Guarantor or (ii) if Moody’s does not provide such a
rating of the Guarantor, then the Master Trust or (iii) if Moody’s does not
provide such a rating of the Guarantor or the Master Trust, then the Borrower.

 

2

--------------------------------------------------------------------------------


 

“Applicable S&P Rating”: the senior long-term unsecured debt rating that S&P
provides of (i) the Guarantor or (ii) if S&P does not provide such a rating of
the Guarantor, then the Master Trust or (iii) if S&P does not provide such a
rating of the Guarantor or the Master Trust, then the Borrower.

 

“Assignee”:  as defined in Section 8.6(c).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C.

 

“Assignor”:  as defined in Section 8.6(c).

 

“Available Commitment”:  as to any Lender at any time, an amount equal to such
Lender’s Commitment then in effect minus:

 

(a)                                  the Dollar Equivalent of the principal
amount of its outstanding Loans on such date; and

 

(b)                                 for purposes of Section 2.2 only, in
relation to any proposed borrowing or Loan, the Dollar Equivalent of the
principal amount of any Loans that are due to be made by such Lender on or
before the proposed Borrowing Date.

 

“BAFC”:  Bunge Asset Funding Corp., a Delaware corporation, and its successors
and permitted assigns.

 

“BAFC Liquidity Agreement”: that certain Ninth Amended and Restated Liquidity
Agreement, dated as of the date hereof, among BAFC, as borrower, several banks
and other financial institutions or entities from time to time parties thereto
as lenders, Citibank, N.A., as syndication agent, BNP Paribas and The Bank of
Tokyo Mitsubishi UFJ, Ltd., as documentation agents and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“Base Currency”:  Dollars.

 

“BASEL III”: the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems”, “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010.

 

“Benefitted Lender”:  as defined in Section 8.7(a).

 

“BFE”:  Bunge Finance Europe B.V., a company organized under the laws of The
Netherlands, and its successors and permitted assigns.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

3

--------------------------------------------------------------------------------


 

“Board of Directors”: with respect to any Person, the board of directors of such
Person or any duly authorized committee thereof.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Account”:  any account established by or for the Borrower, other than
the Series 2002-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness, any amounts paid pursuant to the Series 2002-1 VFC and all amounts
received with respect to Hedge Agreements.

 

“Borrower Permitted Lien”:  Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof or upon posting a
bond in connection therewith and reserves to the extent required by GAAP with
respect thereto have been provided on the books of the Borrower.

 

“Borrowing”: Loans of the same Type and currency, made, converted or continued
on the same date to the Borrower and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

 

“Borrowing Time”: as defined in Section 2.2.

 

“Bunge Funding”:  Bunge Funding, Inc., a Delaware corporation, and its
successors and permitted assigns.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (a) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the currency in which such Eurocurrency Loan is
denominated in the London interbank market and (b) when used in connection with
any Eurocurrency Loan denominated in the Optional Currency, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payment in Euro.

 

“Capital Stock”:  with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock or shares, preferred
stock or shares and partnership and joint venture interests) of such Person
(excluding any debt securities convertible into, or exchangeable for, such
equity).

 

“Change in Control”:  the occurrence of any of the following:

 

(1)           the Guarantor becomes aware (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) of the

 

4

--------------------------------------------------------------------------------


 

acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a single
transaction or in a related series of transactions, by way of merger,
consolidation or other business combination, of 50% or more of the total voting
power of the Voting Stock of the Guarantor then outstanding;

 

(2)           the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Guarantor and its
Subsidiaries, taken as a whole, to any Person that is not a Subsidiary of the
Guarantor; or

 

(3)           the first day on which a majority of the members of the
Guarantor’s Board of Directors are not Continuing Directors.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is November 17, 2011.

 

“Code”:  the United States Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

 

“Commitment”:  as to any Lender, the obligation of such Lender to make Loans in
an aggregate Dollar Equivalent principal amount not to exceed the amount set
forth in the Base Currency under the heading “Commitment” opposite such Lender’s
name on Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
Lender became a party hereto, as the same may be increased or reduced from time
to time pursuant to the terms hereof.  The original amount of the Total
Commitments is $1,000,000,000.

 

“Commitment Fee Rate”:  the rate per annum set forth in the applicable row of
the table below:

 

Rating

 

Commitment Fee Rate

 

Level I

 

0.125

%

Level II

 

0.150

%

Level III

 

0.200

%

Level IV

 

0.225

%

Level V

 

0.275

%

 

“Commitment Increase Supplement”: as defined in Section 2.1(b)(ii).

 

“Commitment Period”:  the period from and including the Closing Date to the
earlier of (a) the Termination Date or (b) the date of termination of the
Commitments in accordance with the terms hereof.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any

 

5

--------------------------------------------------------------------------------


 

Lender of a Conduit Lender shall not relieve the designating Lender of any of
its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.12, 2.13, 2.14 or
8.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

“Continuing Directors”: as of any date of determination, any member of the Board
of Directors of the Guarantor who (a) was a member of such Board of Directors on
the Closing Date; or (b) was nominated for election, appointed or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election (either by a specific vote or by approval of the
Guarantor’s proxy statement in which such member was named as a nominee for
election as a director).

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Daily Report”:  a report prepared by the Servicer on each Business Day required
pursuant to Section 4.01 of the Servicing Agreement or Section 5.1(o) of this
Agreement, in substantially the form of Exhibit B attached to the Series 2002-1
Supplement.

 

“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulted Loan”:  any Purchased Loan with respect to which the related Obligor
or the Guarantor has failed to make any payment due and owing (whether at the
stated maturity, by acceleration or otherwise) for a period of at least eight
(8) days or more.

 

“Defaulting Lender”: any Lender that (a) has failed to fund any portion of its
Loans required to be funded by it hereunder within three (3) Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent to funding a Loan under this Agreement cannot be satisfied),
(c) has otherwise failed to pay over to the Administrative Agent any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (d) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has indicated its consent
to, approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a “Defaulting Lender” solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or

 

6

--------------------------------------------------------------------------------


 

Person controlling such Lender or the exercise of control over a Lender or
Person controlling such Lender by a Governmental Authority or instrumentality
thereof.

 

“Delinquent Loan”:  any Purchased Loan (a) with respect to which the related
Obligor or the Guarantor has failed to make any payment due and owing (whether
at the stated maturity, by acceleration or otherwise) for a period of at least
one (1) day but not greater than seven (7) days or (b) as to which an Insolvency
Event has occurred with respect to the related Obligor.

 

“Designated Obligors”:  the Guarantor and the Subsidiaries of the Guarantor set
forth on Schedule IV to the Guaranty Agreement hereto (and their successors) and
any other Subsidiaries of the Guarantor designated by the Guarantor from time to
time that satisfy the conditions set forth in the definition of “Eligible
Obligor” in Annex X to the Pooling Agreement.  Notwithstanding the immediately
preceding sentence, with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), the Guarantor may from time
to time identify the Guarantor and certain Subsidiaries that shall not be
classified as Designated Obligors.

 

“Designated Website”: as defined in Section 5.3(a).

 

“Dollar Equivalent”:  on any date of determination (a) with respect to any
amount denominated in the Base Currency, such amount, and (b) with respect to
any amount denominated in the Optional Currency or any other Master Trust
Approved Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.2(e) using the Rate of Exchange with
respect to such currency on such date in effect under the provisions of such
Section.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“EMU Legislation”:  the legislative measures of the European Council for the
introduction of, change over to or operation of a single unified European
currency.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414 of the Code.

 

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b)

 

7

--------------------------------------------------------------------------------


 

of ERISA apply with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) any failure
by any Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived, the filing of an application for a minimum funding waiver
with respect to a Plan, or the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure by the Borrower or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Borrower or any of its ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan; (i) a determination that any Plan is, or is expected to
be, in “at risk” status, within the meaning of Section 430 of the Code; or
(j) the receipt by the Borrower or any of its ERISA Affiliates of a
determination that a Multiemployer Plan is in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA.

 

“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

 

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (other than an ABR
Loan that bears interest at the ABR determined by reference to the Adjusted LIBO
Rate).

 

“Event of Default”:  any of the events specified in Section 6, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: the U.S. Securities Exchange Act of 1934, as amended.

 

“Existing Credit Facility”: the revolving credit facility provided to the
Borrower pursuant to that certain Revolving Credit Agreement, dated as of
June 3, 2009, among the Borrower, Citibank, N.A., as syndication agent, BNP
Paribas, Calyon New York Branch and CoBank, ACB, as documentation agents,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders party
thereto.

 

8

--------------------------------------------------------------------------------


 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
to and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group Members”:  the collective reference to the Borrower, the Guarantor and
the Designated Obligors.

 

“Guaranty Agreement”:  the Guaranty to be executed and delivered by the
Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is

 

9

--------------------------------------------------------------------------------


 

made and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantor”:  Bunge Limited, a company incorporated under the laws of Bermuda,
as guarantor pursuant to the Guaranty Agreement.

 

“Hedge Agreements”:  all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hedge Termination Amounts”:  as the context requires hereunder, all amounts
(i) due and owing by the Borrower or (ii) received by the Borrower, in each case
in connection with the termination of a Hedge Agreement entered into by the
Borrower.

 

“Increasing Lender”: as defined in Section 2.1(b)(ii).

 

“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (h) all Guarantee Obligations of such Person
(other than guarantees of obligations of direct or indirect Subsidiaries of such
Person).

 

“Insolvency Event”:  as defined in Annex X to the Pooling Agreement.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such

 

10

--------------------------------------------------------------------------------


 

Eurocurrency Loan, and ending one, two, three, four, five or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the immediately preceding Interest
Period applicable to such Eurocurrency Loan, and ending one, two, three or six
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than (x) with respect to a Eurocurrency Loan
denominated in the Base Currency, 10:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto and (y) with respect to a Eurocurrency Loan
denominated in the Optional Currency, 10:00 A.M., New York City time, on the
date that is four (4) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)                    if any Interest Period would otherwise end on a day that
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

 

(ii)                   the Borrower may not select an Interest Period that would
extend beyond the Termination Date;

 

(iii)                  any Interest Period that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month; and

 

(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of the principal of any Eurocurrency Loan during an
Interest Period for such Loan.

 

“Investor Certificateholder”:  as defined in Annex X to the Pooling Agreement.

 

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Level I”, “Level II”, “Level III”, “Level IV” and “Level V”:  the respective
Level set forth below:

 

11

--------------------------------------------------------------------------------


 

 

 

S&P

 

Moody’s

 

 

 

 

 

Level I

 

A- or higher

 

A3 or higher

Level II

 

BBB+

 

Baa1

Level III

 

BBB

 

Baa2

Level IV

 

BBB-

 

Baa3

Level V

 

BB+ or lower

 

Ba1 or lower

 

provided that if on any day the Applicable Moody’s Rating and the Applicable S&P
Rating do not coincide for any rating category and the Level differential is
(x) one level, then the higher of the Applicable S&P Rating or the Applicable
Moody’s Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the higher
of the intermediate Levels will be the applicable Level.

 

“LIBO Rate”:  (a) with respect to any Eurocurrency Loan denominated in the Base
Currency for each day during each Interest Period (or, as applicable, for
purposes of determining ABR with respect to an ABR Loan for any day by reference
to a one month Interest Period), the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period (or, in the case of any
determination of ABR, on the day of determination) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in the Base Currency
(as reflected on the applicable Reuters screen page), for a period equal to such
Interest Period, and (b) with respect to any Eurocurrency Loan denominated in
the Optional Currency for each day during each Interest Period, the rate
appearing on the Reuters screen EURIBOR01 page (it being understood that this
rate is the Euro interbank offered rate (known as the “EURIBOR Rate”) sponsored
by the Banking Federation of the European Union (known as the “FBE”) and the
Financial Markets Association (known as the “ACI”)) at approximately 10:00 a.m.,
Brussels time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Euro with a maturity comparable to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the rate at which the Administrative Agent offers to place
deposits in the currency of such Borrowing for such Interest Period to major
banks in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period (or, in
the case of any determination of ABR, on the day of determination).

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Guaranty Agreement and the Notes.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

12

--------------------------------------------------------------------------------


 

“Mandatory Cost”:  with respect to any period, the percentage rate per annum
determined in accordance with Schedule 1.1A.

 

“Mandatory CP Wind-Down Event”: as defined in Annex X to the Pooling Agreement.

 

“Master Trust”:  the Bunge Master Trust created by the Pooling Agreement.

 

“Master Trust Approved Currency”:  Dollars, Euro, Sterling and Yen.

 

“Material Adverse Effect”:  (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Guarantor and its consolidated Subsidiaries taken as a whole,
(b) a material impairment of the collectibility of the Purchased Loans taken as
a whole or (c) a material impairment of the validity or enforceability of this
Agreement or any of the other Loan Documents or of the Transaction Documents or
the rights or remedies of the Administrative Agent or the Lenders against the
Borrower or the Guarantor hereunder or under the other Loan Documents.

 

“Monthly Settlement Statement”:  as defined in Annex X to the Pooling Agreement.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan”:  with respect to any Person, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and at least one Person other than the
Borrower and its ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Non-Excluded Taxes”:  as defined in Section 2.13(a).

 

“Non-U.S. Lender”:  as defined in Section 2.13(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or

 

13

--------------------------------------------------------------------------------


 

to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

 

“Obligor”:  as defined in Annex X to the Pooling Agreement.

 

“Optional Currency”:  Euro.

 

“Other Lender”: as defined in Section 2.1(b)(i).

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, addition to tax or penalties applicable thereto.

 

“Pari Passu Indebtedness”:  the Dollar Equivalent of (i) Indebtedness for
borrowed money, the proceeds of which are used to either increase the
Series 2002-1 Invested Amount, refinance Indebtedness originally used for such
purpose and/or pay expenses incurred in connection with this Agreement or any
such other Indebtedness, and (ii) indebtedness incurred in connection with Hedge
Agreements entered into in connection with the Loans hereunder and any Pari
Passu Indebtedness described in clause (i) above, in each case which ranks not
greater than pari passu (in priority of payment) with the Loans.

 

“Participant”:  as defined in Section 8.6(b).

 

“Participant Register”: as defined in Section 8.6(b).

 

“Participating Member State”:  each state so described in any EMU Legislation.

 

“Payment Period”:  a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Guarantor.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Performing Lender”:  any Lender that is a Defaulting Lender solely as a result
of the occurrence of an event described in clause (d) of the definition of
Defaulting Lender that following such event continues to perform all of its
obligations under this Agreement and any other Loan Document, and has not been
replaced in accordance with Section 2.17(b).

 

14

--------------------------------------------------------------------------------


 

“Permitted Indebtedness”:  (a) Indebtedness of the Borrower pursuant to this
Agreement and (b) Pari Passu Indebtedness.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Pooling Agreement”:  the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Bunge Management Services, Inc., as
servicer and the Trustee named therein, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Potential Series 2002-1 Early Amortization Event”:  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2002-1
Early Amortization Event.

 

“Purchased Loans”:  as defined in Annex X to the Pooling Agreement.

 

“Rate of Exchange”:  as of the relevant date, the rate of exchange set forth on
the relevant page of the Reuters screen on or about 11:00 A.M., New York time,
for the purchase of (as the context shall require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.

 

“Register”:  as defined in Section 8.6(d).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Required Lenders”:  at any time, the holders of more than 50% of the Aggregate
Exposure Percentage.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  as to any Person, any member of the Board of Directors,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer or any Vice President of such Person or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers.

 

“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“Sale Agreement”: the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among Bunge Funding, as Buyer, Bunge Finance Limited, a
Bermuda

 

15

--------------------------------------------------------------------------------


 

company, as a Seller, and Bunge Finance North America, Inc., a Delaware
corporation, as a Seller, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Series”:  as defined in Annex X to the Pooling Agreement.

 

“Series 2002-1 Accrued Interest”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Allocated Loan Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Collection Subaccount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Early Amortization Event”: as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Invested Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Supplement”: the Fifth Amended and Restated Series 2002-1
Supplement to the Pooling Agreement, dated as of November 17, 2011, among the
Borrower, Bunge Funding, Bunge Management Services, Inc., as Servicer and The
Bank of New York Mellon, as Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Series 2002-1 VFC”:  the interest in the Master Trust created and authorized
pursuant to the Series 2002-1 Supplement and the Pooling Agreement that is
designated as the “Series 2002-1 VFC Certificate” pursuant to the Series 2002-1
Supplement.

 

“Servicer”:  Bunge Management Services, Inc., a Delaware corporation, and any
“Successor Servicer” (as defined in Annex X to the Pooling Agreement).

 

“Servicing Agreement”: the Third Amended and Restated Servicing Agreement, dated
as of December 23, 2003, among Bunge Funding, the Servicer, and The Bank of New
York Mellon, as Trustee, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Single Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and no Person other than the Borrower
and its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Solvent”:  with respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the

 

16

--------------------------------------------------------------------------------


 

probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Sterling”:  the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Syndication Agents”:  as defined in the preamble hereto.

 

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

 

“Termination Date”:  November 17, 2016.

 

“Total Commitments”:  at any time, the aggregate amount in the Base Currency of
all Lenders’ Commitments then in effect.

 

“Total Loans”:  at any time, the aggregate principal amount of the Loans of the
Lenders outstanding at such time (after converting the outstanding principal
amount of any Loans denominated in the Optional Currency into the Dollar
Equivalent thereof at such time).

 

17

--------------------------------------------------------------------------------


 

“Transaction Documents”: the collective reference to the Pooling Agreement, the
Series 2002-1 Supplement, the Series 2002-1 VFC, the Sale Agreement and the
Servicing Agreement.

 

“Transferee”:  any Assignee or Participant.

 

“Trustee”:  as defined in Annex X to the Pooling Agreement.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

“United States”:  the United States of America.

 

“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent”:  the Borrower and the Administrative Agent.

 

“Yen”:  the lawful currency of Japan.

 

1.2           Other Definitional Provisions.  (a)    Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, restatements or modifications set forth herein).

 

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any

 

18

--------------------------------------------------------------------------------


 

particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e)  For purposes of calculating the Dollar Equivalent of (i) any Loan or
Borrowing denominated in the Optional Currency outstanding at any time during
any period, (ii) any Loan denominated in the Optional Currency at the time of
the making of such Loan pursuant to Section 2.1 and (iii) any other amount
denominated in a Master Trust Approved Currency, the Administrative Agent will
at least once during each calendar month and on or prior to the date of any
Borrowing and the last day of any Interest Period and at such other times as it
in its sole discretion decides to do so or as otherwise directed by the Required
Lenders, determine the respective rate of exchange into Dollars of the Optional
Currency or such other Master Trust Approved Currency (which rate of exchange
shall be based upon the Rate of Exchange in effect on the date of such
determination).  Such rate of exchange so determined on each such determination
date shall, for purposes of the calculations described in the preceding
sentence, be deemed to remain unchanged and in effect until the next such
determination date.

 

(f)  Notwithstanding any other provision contained herein or in the other Loan
Documents, all terms of an accounting or financial nature used herein and in the
other Loan Documents shall be construed, and all computations of amounts and
ratios referred to herein and in the other Loan Documents shall be made, and
prepared:

 

(i)  in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 5.2 below (and all defined terms used in the definition of any
accounting term used in Section 5.2 below) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the financial statements
referred to in Section 3.15 below.  In the event of any change after the date
hereof in GAAP, and if such change would affect the computation of any of the
financial covenants set forth in Section 5.2 below, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Agreement
that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Borrower’s financial statements at the time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and

 

(ii)  without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
BLFC, BFE, BAFC, the Guarantor or any of their Subsidiaries at “fair value”, as
defined therein.

 

19

--------------------------------------------------------------------------------


 

SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS

 

2.1           Commitments.

 

(a)  Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans in either the Base Currency or, solely with respect
to Eurocurrency Loans, the Optional Currency to the Borrower from time to time
during the Commitment Period in an aggregate Dollar Equivalent principal amount
at any one time outstanding which does not exceed the amount of such Lender’s
Commitment.  The Borrower shall not request and no Lender shall be required to
make any Loan if, after making such Loan, the Total Loans would exceed the Total
Commitments then in effect.  During the Commitment Period the Borrower may use
the Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  Subject to
Section 2.10, each Loan shall be either an ABR Loan or a Eurocurrency Loan, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.6.  The Borrower shall repay all outstanding
Loans not later than the Termination Date.

 

(b)  (i)     Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may request from time to time that the aggregate
Commitments hereunder be increased by an amount not to exceed $200,000,000.  The
Borrower may (I) request one or more of the Lenders to increase the amount of
its Commitment (which request shall be in writing and sent to the Administrative
Agent to forward to such Lender or Lenders) and/or (II) arrange for one or more
banks or financial institutions not a party hereto (an “Other Lender”) to become
parties to and Lenders under this Agreement, provided that the identification
and arrangement of each Other Lender to become a party hereto and a Lender under
this Agreement shall be made in consultation with the Administrative Agent.  In
no event may any Lender’s Commitment be increased without the prior written
consent of such Lender, and the failure of any Lender to respond to the
Borrower’s request for an increase shall be deemed a rejection by such Lender of
the Borrower’s request.  The aggregate Commitments of all Lenders hereunder may
not be increased if, at the time of any proposed increase hereunder, a Default
or Event of Default has occurred and is continuing.  Notwithstanding anything
contained in this Agreement to the contrary, no Lender shall have any obligation
whatsoever to increase the amount of its Commitment, and each Lender may at its
option, unconditionally and without cause, decline to increase its Commitment.

 

(ii)  If any Lender is willing, in its sole and absolute discretion, to increase
the amount of its Commitment hereunder (such a Lender hereinafter referred to as
an “Increasing Lender”), it shall enter into a written agreement to that effect
with the Borrower and the Administrative Agent, substantially in the form of
Exhibit F (a “Commitment Increase Supplement”), which agreement shall specify,
among other things, the amount of the increased Commitment of such Increasing
Lender.  Upon the effectiveness of such Increasing Lender’s increase in
Commitment, Schedule 1.1 shall, without further action, be deemed to have been
amended appropriately to reflect the increased Commitment of such Increasing
Lender.  Any Other Lender which is willing to become a party hereto and a

 

20

--------------------------------------------------------------------------------


 

Lender hereunder (and which arrangement to become a party hereto and a Lender
hereunder has been consulted by the Borrower with the Administrative Agent)
shall enter into a written agreement with the Borrower and the Administrative
Agent, substantially in the form of Exhibit G (an “Additional Lender
Supplement”), which agreement shall specify, among other things, its Commitment
hereunder.  When such Other Lender becomes a Lender hereunder as set forth in
the Additional Lender Supplement, Schedule 1.1 shall, without further action, be
deemed to have been amended as appropriate to reflect the Commitment of such
Other Lender.  Upon the execution by the Administrative Agent, the Borrower and
such Other Lender of such Additional Lender Supplement, such Other Lender shall
become and be deemed a party hereto and a “Lender” hereunder for all purposes
hereof and shall enjoy all rights and assume all obligations on the part of the
Lenders set forth in this Agreement, and its Commitment shall be the amount
specified in its Additional Lender Supplement.  Each Other Lender which executes
and delivers an Additional Lender Supplement and becomes a party hereto and a
“Lender” hereunder pursuant to such Additional Lender Supplement is hereinafter
referred to as an “Additional Lender.”

 

(iii)  In no event shall an increase in a Lender’s Commitment or the Commitment
of an Other Lender become effective until the Administrative Agent shall have
received favorable written opinions of counsel for each of the Borrower and the
Guarantor, addressed to the Lenders, substantially in the form of Exhibit D-1
and Exhibit D-2, as they relate to this Agreement and the borrowings hereunder
after giving effect to the increase in the aggregate Commitments hereunder
resulting from the increase in such Lender’s Commitment or the extension of a
Commitment by such Other Lender.  In no event shall an increase in a Lender’s
Commitment or the Commitment of an Other Lender become effective until the
Administrative Agent shall have received an acknowledgement and consent from the
Guarantor that the Guaranty Agreement remains valid and enforceable.  In no
event shall an increase in a Lender’s Commitment or the Commitment of an Other
Lender which results in the aggregate Commitments of all Lenders hereunder
exceeding the amount which is authorized at such time in resolutions previously
delivered to the Administrative Agent become effective until the Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of the
Guarantor authorizing the borrowings by the Borrower contemplated pursuant to
such increase, certified by the Secretary or an Assistant Secretary of the
Guarantor.  Upon the effectiveness of the increase in a Lender’s Commitment or
the Commitment of an Other Lender pursuant to the preceding sentence and
execution by an Increasing Lender of a Commitment Increase Supplement or by an
Additional Lender of an Additional Lender Supplement, the Borrower shall make
such borrowing from such Increasing Lender or Additional Lender, and/or shall
make such prepayment of outstanding Loans, as shall be required to cause the
aggregate outstanding Dollar Equivalent principal amount of Loans owing to each
Lender (including each such Increasing Lender and Additional Lender) to be
proportional to such Lender’s share of the aggregate Commitments hereunder after
giving effect to any increase thereof.  The

 

21

--------------------------------------------------------------------------------


 

Borrower agrees to indemnify each Lender and to hold each Lender harmless from
any loss or expense incurred as a result of any such prepayment in accordance
with Section 2.14, as applicable.

 

(iv)  No Other Lender may become an Additional Lender unless an Additional
Lender Supplement (or counterparts thereof) has been signed by such bank or
financial institution and which Additional Lender Supplement has been agreed to
and acknowledged by the Borrower and acknowledged by the Administrative Agent. 
No consent of any Lender or acknowledgment of any of the other Lenders hereunder
shall be required therefor.  In no event shall the Commitment of any Lender be
increased by reason of any bank or financial institution becoming an Additional
Lender, or otherwise, but the aggregate Commitments hereunder shall be increased
by the amount of each Additional Lender’s Commitment.  Upon any Lender entering
into a Commitment Increase Supplement or any Additional Lender becoming a party
hereto, the Administrative Agent shall notify each other Lender thereof and
shall deliver to each Lender a copy of the Additional Lender Supplement executed
by such Additional Lender and agreed to and acknowledged by the Borrower and
acknowledged by the Administrative Agent, and the Commitment Increase Supplement
executed by such Increasing Lender and agreed to and acknowledged by the
Borrower and acknowledged by the Administrative Agent.

 

2.2           Procedure for Loan Borrowing.  The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by (a) the Administrative Agent prior to 10:00 A.M., New York
City time, three (3) Business Days prior to the requested Borrowing Date, in the
case of Eurocurrency Loans denominated in the Base Currency, (b) the
Administrative Agent (London Office) prior to 10:00 A.M., London time, four
(4) Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans denominated in the Optional Currency, or (c) the
Administrative Agent prior to 10:00 A.M., New York City time, on the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Loans to be borrowed, (ii) whether such Loans are to be denominated in the Base
Currency or in the Optional Currency, (iii) the requested Borrowing Date and
(iv) in the case of Eurocurrency Loans, the length of the initial Interest
Period therefor.  Each borrowing under the Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Commitments are less than $1,000,000, such
lesser amount), (y) in the case of Eurocurrency Loans denominated in the Base
Currency, $5,000,000 or a whole multiple of $1,000,000 in excess thereof and
(z) in the case of Eurocurrency Loans denominated in the Optional Currency, EUR
5,000,000 or a whole multiple of EUR 1,000,000 in excess thereof.  Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof.  Each Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 2:00 P.M., New York City time (the
“Borrowing Time”), on the Borrowing Date requested by the Borrower, in each case
in funds immediately available in Euros or Dollars, as the case may be, to the
Administrative Agent.  Such borrowing will then be made available at 2:00 P.M.,
New York City time on the Borrowing Date to the Borrower by the Administrative
Agent crediting the account of the Borrower on the

 

22

--------------------------------------------------------------------------------


 

books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.  Should any such borrowing notice from the Borrower
indicate an account on the books of another bank or financial institution, the
Administrative Agent shall transfer the amounts described in such borrowing
notice to such account within a reasonable period of time.

 

2.3           Commitment Fees, etc.  (a)   The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender that is not a Performing Lender) a commitment fee in Dollars for the
period from and including the date hereof to the last day of the Commitment
Period, computed at a rate per annum equal to for each day during such period
the Commitment Fee Rate on such day, on the amount of the Available Commitment
of such Lender on such day, payable quarterly in arrears on the last day of each
March, June, September and December and on the Termination Date, commencing on
the first of such dates to occur after the date hereof.

 

(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

 

2.4           Termination or Reduction of Commitments.  The Borrower shall have
the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided that no such termination or
reduction of Commitments shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the Total
Loans would exceed the Total Commitments.  Any such reduction shall be in an
amount equal to at least $1,000,000 or any larger whole multiple thereof, and
shall reduce permanently the Commitments then in effect.

 

2.5           Prepayments.  (a)   The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
(i) 10:00 A.M., New York City time, three (3) Business Days prior thereto, in
the case of Eurocurrency Loans denominated in the Base Currency,
(ii) 10:00 A.M., New York City time, four (4) Business Days prior thereto, in
the case of Eurocurrency Loans denominated in the Optional Currency and
(iii) 10:00 A.M., New York City time, on the date thereof, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurocurrency Loans denominated in the Base Currency or
Optional Currency or ABR Loans; provided, that if a Eurocurrency Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.14.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid.  Partial prepayments
of Loans shall be in an aggregate principal amount of $1,000,000 (with respect
to ABR Loans and Eurocurrency Loans denominated in the Base Currency) or EUR
1,000,000 (with respect to Eurocurrency Loans denominated in the Optional
Currency) or a whole multiple thereof.

 

23

--------------------------------------------------------------------------------


 

(b)  If, on any day, the sum of the aggregate outstanding principal amount of
the Loans hereunder and Pari Passu Indebtedness (after converting all such
amounts into the then Dollar Equivalent thereof) exceeds the then current
Series 2002-1 Invested Amount outstanding under the Series 2002-1 VFC (after
giving effect to any increases or decreases therein on such day), the Borrower
shall prepay Loans and/or Pari Passu Indebtedness in an amount sufficient to
comply with Section 5.2(a).  Any such prepayment of Loans pursuant to this
Section 2.5(b) shall be made together with accrued interest to the date of such
prepayment on the amount prepaid and the Borrower shall also pay any amounts
owing pursuant to Section 2.14.

 

(c)  If, on any date, the Total Loans outstanding on such date exceed the Total
Commitments in effect on such date, the Borrower immediately shall prepay the
Loans in the amount of such excess.  Any such prepayment of Loans pursuant to
this Section 2.5(c) shall be made together with accrued interest to the date of
such prepayment on the amount prepaid and the Borrower shall also pay any
amounts owing pursuant to Section 2.14.

 

2.6           Conversion and Continuation Options.  (a)   The Borrower may elect
from time to time to convert Eurocurrency Loans denominated in the Base Currency
to ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 10:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurocurrency Loans denominated in the Base Currency by giving the
Administrative Agent prior irrevocable notice of such election no later than
10:00 A.M., New York City time, on the fourth (4th) Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor), provided that no ABR Loan may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)  Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, any such Eurocurrency Loans
denominated in the Base Currency shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period, and any such Eurocurrency
Loans denominated in the Optional Currency shall as of the last day of such then
expiring Interest Period bear interest at such rate as the Administrative Agent
determines adequately reflects the costs (including a comparable margin to that
set forth herein) to the Lenders of maintaining

 

24

--------------------------------------------------------------------------------


 

such Loans.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.7           Limitations on Eurocurrency Borrowings.  Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (a) the aggregate principal amount of the Eurocurrency Loans
denominated in the Base Currency comprising each Eurocurrency Borrowing in the
Base Currency shall be equal to $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, (b) the aggregate principal amount of the Eurocurrency Loans
denominated in the Optional Currency comprising each Eurocurrency Borrowing in
the Optional Currency shall be equal to EUR 5,000,000 or a whole multiple of EUR
1,000,000 in excess thereof, and (c) no more than fifteen (15) Eurocurrency
Borrowings shall be outstanding at any one time.

 

2.8           Interest Rates and Payment Dates.  (a)   Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to (i) the Adjusted LIBO Rate determined for
such day plus (ii) the Applicable Margin plus (iii) in the case of a
Eurocurrency Loan of any Lender which is made from a lending office in the
United Kingdom or in a Participating Member State, the Mandatory Cost, if any.

 

(b)  Each ABR Loan shall bear interest at a rate per annum equal to (i) the ABR
plus (ii) the Applicable Margin minus (iii) one percent (1%).

 

(c)  During the continuance of an Event of Default all outstanding Loans
(whether or not overdue) shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%.  If all or a portion of any interest payable
on any Loan or any commitment fee or other amount payable hereunder (other than
any amount to which the preceding sentence is applicable) shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2% from the date of such non-payment until such amount is paid
in full (as well after as before judgment).

 

(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

2.9           Computation of Interest and Fees.  (a)   Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of an Adjusted LIBO Rate.  Any change in the interest rate on a Loan resulting
from a change in the ABR or the Statutory Reserve Rate shall become effective as
of the opening of business on the day on which such change becomes effective. 
The Administrative Agent shall as soon as practicable notify the

 

25

--------------------------------------------------------------------------------


 

Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Sections 2.8(a) and (b).

 

2.10         Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period for a Eurocurrency Borrowing denominated in any currency:

 

(a)   the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period, or

 

(b)     the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurocurrency Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans (if such Borrowing is
requested to be made in the Base Currency) or shall be made as a Eurocurrency
Loan bearing interest at such rate as the Administrative Agent determines
adequately reflects the costs to the Lenders of making or maintaining such
Borrowing (if such Borrowing is requested to be made in the Optional Currency),
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurocurrency Loans shall be continued as ABR Loans (if such Loans are
denominated in the Base Currency) or as Loans bearing interest at such rate as
the Administrative Agent determines adequately reflects the costs to the Lenders
of making or maintaining such Loans (if such Loans are denominated in the
Optional Currency) and (z) any outstanding Eurocurrency Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans (if
such Loans are denominated in the Base Currency) or as Loans bearing interest at
such rate as the Administrative Agent determines adequately reflects the costs
to the Lenders of making or maintaining such Loans (if such Loans are
denominated in the Optional Currency).  Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurocurrency Loans.

 

2.11         Pro Rata Treatment and Payments.  (a)   Each borrowing by the
Borrower from the Lenders hereunder shall be made pro rata according to the
respective Commitments of the Lenders.  Any reduction of the Commitments of the
Lenders shall be made pro rata according to the respective Commitments of the
Lenders.  Each payment by the Borrower on account of

 

26

--------------------------------------------------------------------------------


 

any commitment fee with respect to any period shall be made pro rata according
to the respective average daily Available Commitments of the Lenders for such
period; provided, that the Borrower shall not be obligated to pay any commitment
fee owed to a Lender with respect to any period during which such Lender became
a Defaulting Lender and such Defaulting Lender’s Available Commitment shall not
be included in the calculation of the commitment fees owed to the Lenders that
are not Defaulting Lenders during such period, unless in either case such Lender
remains a Performing Lender during such period.

 

(b)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
then Dollar Equivalent of the respective outstanding principal amounts of the
Loans then held by the Lenders.

 

(c)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in immediately available funds.  Payments
and prepayments of principal of and interest on Loans denominated in the
Optional Currency shall be made in the Optional Currency; payments and
prepayments of all other amounts hereunder shall be made in the Base Currency. 
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received.  If any payment hereunder (other than
payments on the Eurocurrency Loans) becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the Borrowing Time on a Borrowing Date that such Lender will not
make the amount that would constitute its share of such borrowing on such date
available to the Administrative Agent, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
Borrowing Date, and the Administrative Agent may, but shall not be so required
to, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on such Borrowing Date, and if the
Administrative Agent makes such corresponding amount available to the Borrower,
then such Lender shall pay to the Administrative Agent, on demand, such amount
with interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing

 

27

--------------------------------------------------------------------------------


 

under this paragraph shall be conclusive in the absence of manifest error.  If
the Administrative Agent makes such Lender’s share of such borrowing available
to the Borrower, and if such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days after such Borrowing Date, the Administrative Agent shall also be entitled
to recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrower.  The failure of any Lender to make any
Loan on any Borrowing Date shall not relieve any other Lender of its obligation
hereunder to make a Loan on such Borrowing Date pursuant to the provisions
contained herein, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on any Borrowing
Date.

 

(e)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

 

2.12         Requirements of Law.  (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)  shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, or any Eurocurrency Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.13 and changes in the rate of tax on the overall net
income of such Lender);

 

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Adjusted LIBO Rate; or

 

(iii)  shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining any

 

28

--------------------------------------------------------------------------------


 

Eurocurrency Loans or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.

 

(c)  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(d) Notwithstanding anything herein to the contrary (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.

 

2.13         Taxes.  (a)   All payments made by or on behalf of the Borrower
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied,

 

29

--------------------------------------------------------------------------------


 

collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) or (ii) any U.S. federal withholding Taxes
imposed under FATCA; provided, that if any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (x) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (y) the amounts so
payable by the Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement as if such withholding or deduction had not been made, provided
further, however, that the Borrower shall not be required to increase any such
amounts payable to any Lender with respect to any Non-Excluded Taxes (A) that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (e) or (f) of this Section or (B) that are United States withholding
taxes resulting from any Requirement of Law in effect (including FATCA) on the
date such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this paragraph.

 

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof, a copy of the tax return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.  If (i) the Borrower fails to pay any Non-Excluded Taxes
or Other Taxes when due to the appropriate taxing authority or (ii) the Borrower
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence or (iii) any Non-Excluded Taxes or Other Taxes are
imposed directly upon the Administrative Agent or any Lender, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, in the case of (i) and (ii), or any such
direct imposition, in the case of (iii).

 

(d)  Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent (to the
extent not reimbursed by the

 

30

--------------------------------------------------------------------------------


 

Guarantor or the Borrower and without limiting the obligation of the Guarantor
or the Borrower to do so), together with all interest, penalties, reasonable
costs and expenses arising therefrom or with respect thereto, as determined by
the Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

 

(e)  Each Lender (or Transferee) that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal withholding tax.  Each Lender (or Transferee) that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of either U.S. Internal
Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any
applicable underlying IRS forms), (ii) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit E and the applicable Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments by the Borrower under this
Agreement and the other Loan Documents or (iii) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.  Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent.  In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this Section, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this Section that
such Non-U.S. Lender is not legally able to deliver.

 

(f)  A Lender (or participant) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without

 

31

--------------------------------------------------------------------------------


 

withholding or at a reduced rate, provided that such Lender (or participant) is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s (or participant’s) judgment such completion, execution or submission
would not materially prejudice the legal or commercial position of such Lender
(or participant).

 

(g)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(h)  If the Administrative Agent or a Lender determines, in its sole good faith
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.13, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 2.13 with respect to Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower agrees to pay, upon the request of the Administrative Agent or such
Lender, the amount paid over to the Borrower pursuant to this paragraph
(h) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
that the Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This Section 2.13(h) shall not be construed to require the Administrative Agent
or a Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower.

 

(i)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

32

--------------------------------------------------------------------------------


 

2.14         Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of an Interest Period with respect
thereto as the result of a request by the Borrower pursuant to Section 2.17(a);
provided, however, that the Borrower shall not be obligated to indemnify a
Defaulting Lender that is not a Performing Lender for any such loss or expense
(incurred while such Lender was a Defaulting Lender) related to the prepayment
or assignment of any Eurocurrency Loan owed to such Defaulting Lender.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.15         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12 or
2.13(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.12 or 2.13(a).

 

2.16         Illegality.  If, after the date of this Agreement, the introduction
of, or any change in, any applicable law, rule or regulation or in the
interpretation or administration thereof by any Governmental Authority shall, in
the reasonable opinion of counsel to any Lender, make it unlawful for such
Lender to make or maintain any Eurocurrency Loan, then such Lender may, by
notice to the Borrower (with notice to the Administrative Agent), immediately
declare that such Eurocurrency Loan shall be due and payable.  The Borrower
shall repay any such Eurocurrency Loan declared so due and payable in full on
the last day of the Interest Period applicable thereto or earlier if required by
law, together with accrued interest thereon.  Each Lender will promptly notify
the Borrower and the Administrative Agent of any event of which such Lender has
knowledge which would entitle it to repayment pursuant to this Section 2.16 and

 

33

--------------------------------------------------------------------------------


 

will use its reasonable efforts to mitigate the effect of any event if, in the
sole and absolute opinion of such Lender, such efforts will avoid the need for
such prepayment and will not be otherwise disadvantageous to such Lender.

 

2.17         Replacement of Lenders.  (a)   The Borrower shall be permitted to
replace any Lender that requests reimbursement for amounts owing pursuant to
Section 2.12 or 2.13(a) with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.15 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.12 or 2.13(a), (iv) the replacement
financial institution shall purchase, at par, in immediately available funds,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (v) the Borrower shall be liable to such replaced Lender
under Section 2.14 if any Eurocurrency Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 8.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (viii) the Borrower
shall remain liable to such replaced Lender for all additional amounts (if any)
required pursuant to Section 2.12 or 2.13(a), as the case may be.

 

(b)  The Borrower shall be permitted to replace any Defaulting Lender with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, in immediately
available funds, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (iv) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 8.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

 

2.18         Judgment Currency

 

(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures in the relevant jurisdiction, the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

(b)  The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall,

 

34

--------------------------------------------------------------------------------


 

notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Applicable Creditor against such loss.  The
obligations of the Borrower contained in this Section shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

SECTION 3.   REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

3.1           No Change.  Since December 31, 2010, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

3.2           Existence; Compliance with Law.  The Borrower (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership or operation of
property or the conduct of its business requires such qualification except where
the failure to be so duly qualified could not reasonably be expected to have a
Material Adverse Effect, (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and
(e) with respect to the transactions contemplated hereunder, is in compliance in
all material respects with all Requirements of Law promulgated by the U.S.
Treasury Department Office of Foreign Assets Control pursuant to the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et. seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order
promulgated thereunder (including, without limitation, having in full force and
effect any required licenses thereunder).

 

3.3           Power; Authorization; Enforceable Obligations.  The Borrower has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and to obtain Loans hereunder.  The
Borrower has taken all necessary organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and to authorize the Loans on the terms and conditions of this Agreement.  No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Loans hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents to which the Borrower is a party, except consents, authorizations,
filings and notices described in Schedule 3.3, which consents, authorizations,

 

35

--------------------------------------------------------------------------------


 

filings and notices have been obtained or made and are in full force and
effect.  Each Loan Document to which the Borrower is a party has been duly
executed and delivered on behalf of the Borrower.  This Agreement constitutes,
and each other Loan Document to which the Borrower is a party, upon execution
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.4           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower is a party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Borrower and will not
result in, or require, the creation or imposition of any Lien (other than any
Borrower Permitted Lien) on any of the Borrower’s properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation.  No
Requirement of Law or Contractual Obligation applicable to the Borrower could
reasonably be expected to have a Material Adverse Effect.

 

3.5           Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or against any of its
properties or revenues (a) with respect to any of the Loan Documents to which
the Borrower is a party or any of the transactions contemplated hereby or
thereby, or (b) that could reasonably be expected to have a Material Adverse
Effect.

 

3.6           No Default.  The Borrower is not in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.

 

3.7           Ownership of Property; Liens.  The Borrower has good title to all
its property, and none of such property is subject to any Lien other than
Borrower Permitted Liens.

 

3.8           Taxes.  The Borrower has filed or caused to be filed all federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower).  No tax Lien (other than any Borrower Permitted Lien) has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.

 

3.9           Federal Regulations.  No part of the proceeds of any Loans will be
used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each

 

36

--------------------------------------------------------------------------------


 

Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

3.10         Investment Company Act; Other Regulations.  The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

3.11         No Subsidiaries.  The Borrower has no direct or indirect
Subsidiaries.

 

3.12         Use of Proceeds.  The proceeds of the Loans shall be used solely to
either (i) prepay the total amount outstanding under the Existing Credit
Facility, (ii) make advances under the Series 2002-1 VFC, (iii) repay Permitted
Indebtedness outstanding from time to time or (iv) pay expenses incurred in
connection with this Agreement and any Pari Passu Indebtedness.

 

3.13         Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

 

3.14         Limited Purpose.  The Borrower is a single purpose entity that was
formed for the sole purpose of (i) holding the Series 2002-1 VFC, (ii) borrowing
under the Commitments hereunder, (iii) incurring Pari Passu Indebtedness and
(iv) entering into Hedge Agreements in connection with the Commitments hereunder
and such Pari Passu Indebtedness.  Other than cash derived from Hedge Agreements
and distributions of Series 2002-1 Accrued Interest and Series 2002-1 Invested
Amount to the Borrower under the Series 2002-1 VFC, which cash shall be used by
the Borrower solely to make interest, principal and premium (if any) payments
under this Agreement and under any Pari Passu Indebtedness and to pay for its
reasonable operating expenses (and, in the case of cash derived from Hedge
Agreements, to make advances under the Series 2002-1 VFC), the Series 2002-1 VFC
is the sole asset of the Borrower.

 

3.15         Financial Condition.  The balance sheet of the Borrower as at
December 31, 2010 and the related statements of income for the fiscal year ended
on such date, reported on by the Borrower’s independent public accountants,
copies of which have heretofore been furnished to the Administrative Agent, are
complete and correct, in all material respects, and present fairly the financial
condition of the Borrower as at such date, and the results of operations for the
fiscal year then ended.  Such financial statements, including any related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the external
auditors and as disclosed therein, if any).

 

SECTION 4.   CONDITIONS PRECEDENT

 

4.1           Conditions to Effectiveness.  This Agreement shall become
effective on the first day on which all of the following conditions have been
satisfied:

 

37

--------------------------------------------------------------------------------


 

(a)   Credit Agreement; Guaranty Agreement.  The Administrative Agent shall have
received (i) this Agreement executed and delivered by the Administrative Agent,
the Borrower and each Person listed on Schedule 1.1 and (ii) the Guaranty
Agreement, executed and delivered by the Guarantor.

 

(b)   Series 2002-1 VFC.  The conditions set forth in Section 8.01 of the
Series 2002-1 Supplement shall have been satisfied, the Administrative Agent
shall have received copies of each of the agreements, instruments, documents,
certificates and opinions referred to therein and the Series 2002-1 VFC shall
have been issued and delivered to the Borrower pursuant to the Series 2002-1
Supplement.

 

(c)   Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.

 

(d)   Closing Certificates; Good Standing Certificates.  The Administrative
Agent shall have received (i) a Responsible Officer’s certificate of the
Borrower, dated the Closing Date, substantially in the form of Exhibit B-1 and a
secretary’s certificate of the Borrower, dated the Closing Date, substantially
in the form of Exhibit B-2, with appropriate insertions and attachments
satisfactory in form and substance to the Administrative Agent, including
(A) the certificate of incorporation of the Borrower, certified by the relevant
authority of the jurisdiction of organization of the Borrower, and the bylaws of
the Borrower, (B) Board of Directors resolutions in respect of the Loan
Documents to which the Borrower is a party, and (C) incumbency certificates with
respect to the Borrower, (ii) a Responsible Officer’s certificate of the
Guarantor, dated the Closing Date, substantially in the form of Exhibit B-3 and
a certificate of the secretary or assistant secretary of the Guarantor, dated
the Closing Date, substantially in the form of Exhibit B-4, with appropriate
insertions and attachments satisfactory in form and substance to the
Administrative Agent, including (A) the certificate of incorporation and
memorandum of association of the Guarantor and the bye-laws of the Guarantor,
(B) Board of Directors resolutions in respect of the Loan Documents to which the
Guarantor is a party, and (C) incumbency certificates with respect to the
Guarantor, and (iii) a good standing certificate (or similar certificate) for
each of the Borrower and the Guarantor from their respective jurisdictions of
organization.

 

(e)   Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:

 

(i)    the legal opinion of Reed Smith LLP, New York counsel to the Borrower and
New York counsel to the Guarantor, substantially in the form of Exhibit D-1; and

 

(ii)   the legal opinion of Conyers Dill & Pearman Limited, Bermuda counsel to
the Guarantor, substantially in the form of Exhibit D-2.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

38

--------------------------------------------------------------------------------


 

(f)    Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date; provided that,
the representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5,
3.6, 3.9, 3.13, 3.14 and 3.15 shall be true and correct in all respects as of
such date.

 

(g)   Compliance with Laws.  The Administrative Agent shall have received
evidence reasonably satisfactory to it that the business conducted and proposed
to be conducted by the Borrower and the Guarantor is in compliance with all
applicable laws and regulations and that all registrations, filings and licenses
and/or consents required to be obtained by the Borrower or the Guarantor, as the
case may be, in connection therewith have been made or obtained and are in full
force and effect.

 

(h)   No Series 2002-1 Early Amortization Event or Potential Series 2002-1 Early
Amortization Event.  No Series 2002-1 Early Amortization Event or Potential
Series 2002-1 Early Amortization Event shall have occurred and be continuing.

 

(i)    Guarantor Financials.  The Administrative Agent shall have received
(i) audited consolidated financial statements of the Guarantor for its fiscal
year ended December 31, 2010, and (ii) unaudited consolidated financial
statements for its fiscal quarter ended September 30, 2011.

 

(j)    Guarantor, Master Trust and Borrower Rating.  The Administrative Agent
shall have received evidence reasonably satisfactory to it that the Guarantor’s
long-term unsecured debt rating or senior implied rating, as applicable, is at
least “BBB-” by S&P and either the Master Trust’s or the Borrower’s long-term
unsecured debt rating is at least “Baa3” by Moody’s.

 

(k)   Notice of Termination of Existing Credit Facility.  The Administrative
Agent shall have received written notice from the Borrower to terminate the
Existing Credit Facility in accordance with its terms.

 

(l)    BAFC Liquidity Agreement.  The Administrative Agent shall have received a
copy of the executed BAFC Liquidity Agreement.

 

4.2           Conditions to Each Loan.  The agreement of each Lender to make any
Loan requested to be made by it on any date (including its initial Loan) is
subject to the satisfaction of the following conditions precedent:

 

(a)     Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (unless any representations and warranties expressly relate
to an earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date); provided that, the representations
and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 3.13, 3.14
and 3.15 shall be true and correct in all respects on and as of such date as if
made on and as of such date.

 

39

--------------------------------------------------------------------------------


 

(b)     No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

 

(c)     No Series 2002-1 Early Amortization Event or Potential Series 2002-1
Early Amortization Event.  No Series 2002-1 Early Amortization Event or
Potential Series 2002-1 Early Amortization Event shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.

 

SECTION 5.           COVENANTS

 

While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by the Borrower hereunder have been paid in full and the Lenders
no longer have any Commitments hereunder), the Borrower agrees that:

 

5.1           Affirmative Covenants.  The Borrower shall:

 

(a)  Provide the Administrative Agent all information that the Administrative
Agent may reasonably request in writing concerning the business of the Borrower
within a reasonable period of time considering the nature of the request;
provided that with respect to any information relating to an annual audited
report, the same may be delivered within one hundred and twenty (120) calendar
days after the end of the Borrower’s fiscal year.

 

(b)  Furnish or cause to be furnished to the Administrative Agent prompt written
notice of the filing or commencement of any litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority against or
affecting the Borrower that could reasonably be expected to result in a Material
Adverse Effect.

 

(c)  Furnish or cause to be furnished to the Administrative Agent in sufficient
number for each Lender, copies of all (i) Daily Reports prepared by the Servicer
pursuant to Section 5.1(o), (ii) notices of Series 2002-1 Early Amortization
Events and (iii) Monthly Settlement Statements; provided that the documents set
forth in clauses (i) and (iii) above shall be provided only upon the request of
the Administrative Agent or the Required Lenders.

 

(d)  Take all actions necessary to ensure that all taxes and other governmental
claims in respect of the Borrower’s operations and assets are promptly paid when
due, except where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves to the extent required by
GAAP with respect thereto have been provided on the books of the Borrower.

 

40

--------------------------------------------------------------------------------


 

(e)  Comply with all Requirements of Law except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect on its
ability to perform its obligations under the Loan Documents.

 

(f)  Advise the Administrative Agent of the occurrence of each Default or Event
of Default as promptly as practicable after the Borrower becomes aware of any
such Default or Event of Default.

 

(g)  Beginning with the fiscal year commencing in 2011, furnish to the
Administrative Agent in sufficient number for each Lender as soon as available,
but in any event within one hundred and twenty (120) days after the end of each
fiscal year of the Borrower, audited financial statements consisting of the
balance sheet of the Borrower as of the end of such year and the related
statements of income and retained earnings and statements of cash flow for such
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year, certified by independent certified public
accountants satisfactory to the Administrative Agent to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower in accordance with GAAP
consistently applied.

 

(h)  Beginning with the fiscal year commencing in 2012, furnish to the
Administrative Agent as soon as available but in any event within sixty (60)
days after the end of each of the first three quarters for each fiscal year of
the Borrower, unaudited financial statements consisting of a balance sheet of
the Borrower as at the end of such quarter and a statement of income and
retained earnings and of cash flow for such quarter, setting forth (in the case
of financial statements furnished for calendar quarters subsequent to the first
full calendar year of the Borrower) in comparative form the corresponding
figures for the corresponding quarter of the preceding fiscal year.

 

(i)  Furnish, or cause to be furnished, to the Administrative Agent together
with the financial statements required pursuant to clause (g) and clause (h) a
certificate of a Responsible Officer of the Borrower stating (i) that the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the Borrower, (ii) that the
Borrower is in compliance with Section 5.1(k) and (iii) all information and
calculations necessary for determining compliance by the Borrower with
Section 5.2(a) as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be.

 

(j)  (i) Except as otherwise permitted by the Loan Documents, preserve, renew
and keep in full force and effect its corporate existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business.

 

(k)  (i) Either (1) use the proceeds from the Loans hereunder to make advances
under the Series 2002-1 VFC, (2) use the proceeds from the Loans hereunder to
repay Permitted Indebtedness outstanding from time to time or (3) use the
proceeds from the Loans hereunder to pay expenses incurred in connection with
this Agreement and any

 

41

--------------------------------------------------------------------------------


 

Pari Passu Indebtedness; provided, that in any event the Borrower shall, to the
extent necessary, first use the proceeds from the initial Loan under this
Agreement to repay the principal of, and accrued interest on, all outstanding
loans under the Existing Credit Facility and (ii) either (1) use the proceeds
from any Pari Passu Indebtedness to make advances under the Series 2002-1 VFC,
(2) use the proceeds from any Pari Passu Indebtedness to repay Permitted
Indebtedness outstanding from time to time or (3) use the proceeds from any Pari
Passu Indebtedness to pay expenses incurred in connection with this Agreement
and any such Pari Passu Indebtedness.

 

(l)  Provide notice to the Administrative Agent:

 

(i)    promptly and in any event within ten (10) days after the Borrower or any
of its ERISA Affiliates knows or has reason to know that any ERISA Event has
occurred, a statement of the Chief Financial Officer of the Borrower or such
ERISA Affiliate describing such ERISA Event and the action, if any, that the
Borrower or such ERISA Affiliate has taken and proposes to take with respect
thereto;

 

(ii)   promptly and in any event within two (2) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan;

 

(iii)  promptly and in any event within five (5) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (C) the amount of liability incurred, or that may be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in clause
(A) or (B) above; and

 

(iv)  promptly and in any event within five (5) Business Days after receipt
thereof by the Borrower or any of its ERISA Affiliates, copies of (A) any
documents described in Section 101(k) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan, and (B) any
notices described in Section 101(l) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided,
that if the Borrower or the applicable ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, upon the request of the Administrative Agent, which request
shall not be more frequent than once during any twelve (12) month period, the
Borrower or applicable ERISA Affiliate shall promptly make a request for such
documents or notices and shall provide copies of such documents and notices
promptly and in any event within five (5) Business Days after receipt thereof.

 

42

--------------------------------------------------------------------------------


 

(m)  On each day after the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents have become due
and payable (whether at the stated maturity, by acceleration, or otherwise),
give the notice contemplated by Section 2.06 of the Series 2002-1 Supplement,
such notice to specify an amount equal to the lesser of (i) the funds on deposit
in the Series 2002-1 Collection Subaccount on such day and (ii) the outstanding
principal amount of the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents.

 

(n)  At the direction of the Administrative Agent or the Required Lenders,
exercise its right under Section 8.14 of the Pooling Agreement to direct the
Trustee under the Master Trust when the Lenders are affected by the conduct of
any proceeding or the exercise of any right conferred on the Trustee under the
Master Trust.

 

(o)  On each Business Day on which a Loan is made, cause the Servicer to submit
a Daily Report to the Borrower and to the Trustee under the Master Trust no
later than 12:00 (Noon), New York City time, setting forth the information
required by Section 4.01 of the Servicing Agreement.

 

5.2           Negative Covenants.  The Borrower will not:

 

(a)  Permit the Series 2002-1 Allocated Loan Amount to be less than the
arithmetic product of:

 

(i)  adding (A) the aggregate principal amount of and accrued interest on the
Total Loans outstanding hereunder and (B) all other Pari Passu Indebtedness
outstanding (including any net payment obligations of the Borrower related to
Hedge Agreements, but excluding all Hedge Termination Amounts due and owing by
the Borrower);

 

(ii)  and deducting therefrom the aggregate Dollar Equivalent amount of any
Master Trust Approved Currencies (including any net receipts from Hedge
Agreements, but excluding any Hedge Termination Amounts received by the
Borrower) on deposit in any Borrower Account or the Series 2002-1 Collection
Subaccount (or any sub-subaccount thereof), that are unconditionally available
to repay the aggregate amount of the Indebtedness and interest accrued thereon
described in the foregoing clauses (i)(A) and (B) of this Section 5.2(a) (or
with respect to the Series 2002-1 Collection Subaccount (or any sub-subaccount
thereof), unconditionally available to repay the principal and accrued interest
on the Series 2002-1 VFC Certificate which Master Trust Approved Currency
amounts are in turn unconditionally available to make such payments on the
principal of and accrued interest on the Total Loans and other Pari Passu
Indebtedness described in the foregoing clauses (i)(A) and (B) of this
Section 5.2(a)).

 

(b)  Contract for, create, incur, assume or suffer to exist any Lien, security
interest, charge or other encumbrance of any nature upon any of its property or
assets, including without limitation the Series 2002-1 VFC, whether now owned or
hereafter acquired other than Borrower Permitted Liens.

 

43

--------------------------------------------------------------------------------


 

(c)  Create, incur, assume or suffer to exist any Indebtedness, whether current
or funded, or any other liability except Permitted Indebtedness.

 

(d)  Except as contemplated by the Loan Documents or the Transaction Documents,
make any loan or advance or credit to, or guarantee (directly or indirectly or
by an instrument having the effect of assuring another’s payment or performance
on any obligation or capability of so doing or otherwise), endorse or otherwise
become contingently liable, directly or indirectly, in connection with the
obligations, stocks or dividends of, or own, purchase, repurchase or acquire (or
agree contingently to do so) any assets, stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any other Person.

 

(e)  Enter into any merger, consolidation, joint venture, syndicate or other
form of combination with any Person, or sell, lease or transfer or otherwise
dispose of any of its assets or receivables or purchase any asset, or engage in
any transaction which would result in the Borrower ceasing to be, directly or
indirectly, a wholly-owned Subsidiary of Guarantor.

 

(f)  Enter into or be a party to any agreement or instrument other than the Loan
Documents, the Transaction Documents to which it is a party, and any agreement
or instrument related to the incurrence of Pari Passu Indebtedness.

 

(g)  Enter into or be a party to any agreement or instrument related to the
incurrence of Pari Passu Indebtedness that does not include a provision
substantially to the effect set forth in Section 8.16.

 

(h)  Except as permitted by any Transaction Document, make any expenditure (by
long-term or operating lease or otherwise), excluding those relating to
foreclosure, for capital assets (both realty and personalty), unless such
expenditure is approved in writing by the Administrative Agent.

 

(i)  Engage in any business or enterprise or enter into any material transaction
other than as contemplated by the Loan Documents and the Transaction Documents.

 

(j)  Amend its certificate of incorporation or bylaws without the prior written
consent of the Administrative Agent.

 

(k)  Amend, supplement, waive or modify, or consent to any amendment,
supplement, waiver or modification of, any Transaction Document except in
accordance with the provisions of this Section 5.2(k).  Any provision of any
Transaction Document may be amended, waived, supplemented, restated, discharged
or terminated with ten (10) Business Days’ prior written notice to the
Administrative Agent, but without the consent of the Administrative Agent or the
Lenders; provided such amendment, waiver, supplement or restatement does not
(A) render the Series 2002-1 VFC subordinate in payment to any other
Series under the Master Trust or otherwise adversely discriminate against the
Series 2002-1 VFC relative to any other Series under the Master Trust,
(B) reduce in any manner the amount of, or delay the timing of, distributions
which are required to be made on or in respect of the Series 2002-1 VFC,
(C) change the definition

 

44

--------------------------------------------------------------------------------


 

of, the manner of calculating, or in any way the amount of, the interest of the
Borrower in the assets of the Master Trust, (D) change the definitions of
“Eligible Loans”, “Eligible Obligor”, “Series 2002-1 Allocated Loan Amount”,
“Series 2002-1 Invested Amount” or “Series 2002-1 Target Loan Amount” in Annex X
or, to the extent used in such definitions, other defined terms used in such
definitions, (E) result in an Event of Default, (F) change the ability of the
Trustee to declare the Purchased Loans to be immediately due and payable or the
ability of the Administrative Agent or the Required Lenders to directly or
indirectly require the Trustee to do so, (G) following the occurrence and during
the continuation of a Mandatory CP Wind-Down Event, increase the Series 2002-1
Maximum Invested Amount, or (H) effect any amendment that would cause or permit
the Series 2002-1 Target Loan Amount to exceed the Series 2002-1 Allocated Loan
Amount; and provided, further, that the Administrative Agent shall have received
prior notice thereof together with copies of any documentation related thereto. 
Any amendment, waiver, supplement or restatement of a provision of a Transaction
Document (including any exhibit thereto) of the type described in clauses (A),
(B), (C), (D), (E), (F), (G) or (H) above shall require the written consent of
the Administrative Agent acting at the direction of the Required Lenders.

 

(l)  Grant any powers of attorney to any Person for any purposes except where
permitted by the Loan Documents.

 

(m)  Increase the Series 2002-1 Invested Amount during any Payment Period.

 

(n)  Take any action which would permit the Servicer to have the right to refuse
to perform any of its respective obligations under the Servicing Agreement.

 

(o)  Enter into any Hedge Agreement other than Hedge Agreements entered into in
the ordinary course of business to hedge or mitigate risks directly arising from
its borrowings under this Agreement or other Pari Passu Indebtedness.

 

5.3           Use of Websites.

 

(a)  The Borrower may satisfy its obligation to deliver any public information
to the Lenders by posting this information onto an electronic website designated
by the Borrower and the Administrative Agent (the “Designated Website”) by
notifying the Administrative Agent (i) of the address of the website together
with any relevant password specifications and (ii) that such information has
been posted on the website; provided, that in any event the Borrower shall
supply the Administrative Agent with one copy in paper form of any information
which is posted onto the website.

 

(b)  The Administrative Agent shall supply each Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Administrative Agent.

 

(c)  The Borrower shall promptly upon becoming aware of its occurrence notify
the Administrative Agent if:

 

(i)  the Designated Website cannot be accessed due to technical failure;

 

45

--------------------------------------------------------------------------------


 

(ii)  the password specifications for the Designated Website change;

 

(iii)  any new information which is required to be provided under this Agreement
is posted onto the Designated Website;

 

(iv)  any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

(v)  the Borrower becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

 

If the Borrower notifies the Administrative Agent under Section 5.3(c)(i) or
Section 5.3(c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

SECTION 6.           EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)   the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, fees or any other amount payable hereunder or under any other Loan
Document, within three (3) days after any such interest, fees or other amount
becomes due in accordance with the terms hereof; or

 

(b)   any representation or warranty made or deemed made by the Borrower or the
Guarantor herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

(c)   the Borrower shall default in the observance or performance of any
agreement contained in Section 5.1(f), Section 5.1(j)(i) or Section 5.2 of this
Agreement or the Guarantor shall default in the observance or performance of any
agreement contained in Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the
Guaranty Agreement; or

 

(d)   the Borrower or the Guarantor shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of thirty (30) days
after the earlier of (i) the date on which a Responsible Officer of the Borrower
or the Guarantor has knowledge of such default and (ii) the Borrower or the
Guarantor receives written notice thereof from the Administrative Agent or the
Required Lenders; or

 

(e)   the Borrower, BAFC, BFE or any other Investor Certificateholder that is an
Affiliate of the Guarantor shall (i) default in making any payment of any
principal of any

 

46

--------------------------------------------------------------------------------


 

Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding Dollar Equivalent
principal amount of which exceeds in the aggregate $50,000,000; provided,
further, that the immediately preceding proviso shall be deemed inapplicable at
any time that any Purchased Loan shall constitute a Defaulted Loan or shall have
constituted a Delinquent Loan for a period of more than three (3) successive
Business Days; or

 

(f)    any Group Member (other than the Borrower) shall (i) default in making
any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $50,000,000; or

 

(g)   (i) any Group Member or Bunge Funding shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other

 

47

--------------------------------------------------------------------------------


 

similar official for it or for all or any substantial part of its assets, or any
Group Member or Bunge Funding shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against any Group Member or
Bunge Funding any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against any Group Member or Bunge Funding any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member or Bunge Funding shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii) or (iii) above; or (v) any
Group Member or Bunge Funding shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 

(h)   one or more judgments or decrees shall be entered against any Group Member
(other than the Borrower) involving in the Dollar Equivalent aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $50,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof; or

 

(i)    one or more judgments or decrees shall be entered against the Borrower
involving in the Dollar Equivalent aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $50,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within thirty (30)
days from the entry thereof; or

 

(j)    any of the Loan Documents or the Transaction Documents shall cease, for
any reason, to be in full force and effect or the Borrower or the Guarantor
shall so assert in writing; or

 

(k)   a Change in Control of the Guarantor shall have occurred; or

 

(l)    the Borrower shall become an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, and shall not be exempt from
compliance under such Act;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to the Borrower or the Guarantor, then in
such case automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, any or all of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by

 

48

--------------------------------------------------------------------------------


 

notice to the Borrower, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable; and
(iii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, instruct the Borrower to, and in such event the Borrower
shall, instruct the Trustee of the Master Trust to declare the principal and
accrued interest in respect of the Purchased Loans to be due and payable
(provided that, for the avoidance of doubt, the Borrower acknowledges and agrees
that if it fails to give such instructions, the Administrative Agent may do so
on its behalf).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

 

SECTION 7.           THE AGENTS

 

7.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

7.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

7.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan

 

49

--------------------------------------------------------------------------------


 

Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

7.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Guarantor or the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

7.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, the Guarantor
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

7.6           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the

 

50

--------------------------------------------------------------------------------


 

business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

7.7           Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Guarantor or the Borrower
and without limiting the obligation of the Guarantor or the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

7.8           Agent in Its Individual Capacity.  Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

7.9           Successor Administrative Agent.  The Administrative Agent may
resign, or shall resign upon the request of the Required Lenders in the event
the Administrative Agent becomes a Defaulting Lender and is not a Performing
Lender, as Administrative Agent upon ten (10) days’ notice to the Lenders and
the Borrower.  If the Administrative Agent shall resign as

 

51

--------------------------------------------------------------------------------


 

Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under Sections
6(a), 6(e) or 6(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is ten
(10) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 7.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

7.10         Syndication Agents, Lead Arrangers, Bookrunners and Documentation
Agents.  Neither the Syndication Agents, Lead Arrangers, Bookrunners nor the
Documentation Agents shall have any duties or responsibilities hereunder in its
capacity as such.  No Syndication Agent, Lead Arranger, Bookrunner or
Documentation Agent shall have or be deemed to have any fiduciary relationship
with any Lender.

 

7.11         Agent Communications.  The Administrative Agent shall provide to
each Lender a copy of each material report, certificate, statement or other
communication required to be delivered to it under the Loan Documents and which
has not been delivered to the Lenders; provided, that posting by the
Administrative Agent to Intralinks or to a similar electronic distribution
location shall satisfy the requirements of this Section.  Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.  The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

 

SECTION 8.           MISCELLANEOUS

 

8.1   Amendments and Waivers.  (a)  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 8.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of

 

52

--------------------------------------------------------------------------------


 

the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (w) reduce (by way of
forgiveness or otherwise) the principal amount or extend the final scheduled
date of maturity of any Loan, reduce the amount or stated rate of any interest
or fee payable hereunder (except (1) in connection with the waiver of
applicability of any post-default increase in interest rates and (2) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement or the other Loan Documents shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (w)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, or increase any Lender’s Aggregate
Exposure Percentage, in each case without the written consent of each Lender
directly affected thereby; (x) eliminate or reduce the voting rights of any
Lender, or otherwise amend any provisions, under this Section 8.1 without the
written consent of such Lender; (y) waive any of the conditions set forth in
Section 4.1 or Section 4.2, reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
amend or waive Section 5.1(k), or release the Guarantor from its obligations
under the Guaranty Agreement, or assign any obligations under the Guaranty
Agreement, effect any action pursuant to Section 17 of the Guaranty Agreement,
or change any provision hereof requiring ratable funding or ratable sharing of
payments or setoffs or otherwise related to the pro rata treatment of Lenders,
in each case without the written consent of all Lenders; or (z) amend, modify or
waive any provision of Section 7 without the written consent of the
Administrative Agent (and, solely with respect to Section 7.10, the
Documentation Agent(s) and Syndication Agent).  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

(b)  Notwithstanding Section 8.1(a), the Commitments and Aggregate Exposure of
any Defaulting Lender that is not a Performing Lender shall be disregarded for
all purposes of any determination of whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.1(a)), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender shall require the
consent of such Defaulting Lender.

 

8.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three (3) Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

53

--------------------------------------------------------------------------------


 

Borrower:

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Tel. No: (314) 292-2314

Telecopy: (314) 292-4314

 

 

 

with a copy to:

 

Bunge Limited

50 Main Street

White Plains, New York 10606

Attention:  Treasurer

Telecopy:   (914) 684-3283

Telephone: (914) 684-3365

 

 

Administrative Agent:

270 Park Avenue, 4th Floor

New York, NY 10017

Attention:   Maria Arredondo

Tel. No:  (713) 750-2131

Telecopy:  (713) 750-2358

 

and, with respect to borrowing requests for Eurocurrency Loans denominated in
the Optional Currency,

 

Administrative Agent (London Office):

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

Attention:  Belinda Lucas

Tel. No.  +44 207 777 0976

Telecopy:  + 44 207 777 2360

 

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, NY 10017

Attention:   Maria Arredondo

Tel. No:  (713) 750-2131

Telecopy:  (713) 750-2358

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

8.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or

 

54

--------------------------------------------------------------------------------


 

privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

8.4           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

8.5           Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, Affiliates, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
properties owned by such Group Members and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

55

--------------------------------------------------------------------------------


 

Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert, and hereby waives, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 8.5 shall be payable not later than ten (10) days after
written demand therefor.  Statements payable by the Borrower pursuant to this
Section 8.5 shall be submitted to Premchand Kanneganti (Telephone No. (914)
684-3365; Telecopy No. (914) 684-3283), at the address of Bunge Limited set
forth in Section 8.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 8.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

8.6           Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that (i) the Borrower may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of each Lender and (ii) any attempted assignment or
transfer by the Borrower without such consent shall be null and void.

 

(b)  Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (other than the Borrower or any
of its Affiliates or a natural Person) (each, a “Participant”) participating
interests in any Loan owing to such Lender, the Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents.  In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except any amendment, waiver or consent
described in clause (i) of the proviso to Section 8.1 that affects such
Participant, in each case to the extent subject to such participation.  The
Borrower agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section 8.7
as fully as if it were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(and subject to the limitations thereof) with respect to its participation in
the Commitments and the

 

56

--------------------------------------------------------------------------------


 

Loans outstanding from time to time as if it was a Lender; provided that, in the
case of Section 2.13, such Participant shall have complied with the requirements
of Section 2.13 as if it was a Lender, and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to Sections
2.12, 2.13 or 2.14 (as the case may be) than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.  Each Lender that sells a participation shall, on behalf of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments or Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, or Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, in the absence of
manifest error, and such Lender, each Loan Party and the Administrative Agent
shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

 

(c)  Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Person
(other than the Borrower or any of its Affiliates) (an “Assignee”) all or any
part of its rights and obligations under this Agreement and the other Loan
Documents pursuant to an Assignment and Acceptance, executed by such Assignee,
such Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that (i) the consent of the Borrower and the
Administrative Agent (which, in each case, shall not be unreasonably withheld or
delayed, and in the case of the Borrower shall be deemed to have been given if
the Borrower has not responded to a proposed assignment within five (5) Business
Days following its receipt of notice of such proposed assignment) shall be
required in the case of (x) any assignment to a Person that is not a Lender or a
Lender Affiliate or (y) any assignment of a Commitment to a Person that is not a
Lender or a Lender Affiliate (except that the consent of the Borrower shall not
be required for any assignment that occurs when either a Default or an Event of
Default shall have occurred and be continuing) and (ii) unless otherwise agreed
by the Borrower and the Administrative Agent, no such assignment to an Assignee
(other than any Lender or any Lender Affiliate) shall be in an aggregate Dollar
Equivalent principal amount of less than $5,000,000, in each case except in the
case of an assignment of all of a Lender’s interests under this Agreement.  For
purposes of the proviso contained in the preceding sentence, the amount
described therein shall be aggregated in respect of each Lender and its Lender
Affiliates, if any.  Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to

 

57

--------------------------------------------------------------------------------


 

the extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto).  Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of the Borrower or the Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 8.6(c).

 

(d)  The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 8.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount
(and stated interest) of the Loans owing to, each Lender from time to time,
which Register shall be made available to the Borrower and any Lender upon
reasonable request.  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, each other Loan Party, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing the
Loans recorded therein for all purposes of this Agreement.  Any assignment of
any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide).  Any assignment or transfer of all or part of
a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Acceptance, and thereupon
one or more new Notes shall be issued to the designated Assignee.

 

(e)  Upon its receipt of an Assignment and Acceptance executed by an Assignor,
an Assignee and any other Person whose consent is required by Section 8.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $4,000 (such fee not payable with respect to assignments to an
Assignor’s Affiliate and such fee not to be payable by the Borrower, except for
an assignment pursuant to Section 2.17), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register on the effective date determined
pursuant thereto.

 

(f)  For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 8.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank or any other central bank in accordance with applicable
law.

 

(g)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.

 

58

--------------------------------------------------------------------------------


 

(h)  Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

8.7           Adjustments; Set-off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders on a non pro rata basis, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 6(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Guarantor or the
Borrower, any such notice being expressly waived by the Guarantor and the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Guarantor or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Guarantor or the Borrower, as the case may be.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

8.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or portable document format shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

59

--------------------------------------------------------------------------------


 

8.9           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.10         Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Guarantor, the Borrower, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

8.11         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12         Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)   submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

 

(b)   consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)   agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)   waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13         Acknowledgements.  The Borrower hereby acknowledges that:

 

60

--------------------------------------------------------------------------------


 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)     neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

8.14         Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates (the “Permitted Parties”), (d) upon
the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued or any insurer, insurance broker or direct or
indirect provider of credit protection with respect to such Lender or Permitted
Parties, (i) to any credit insurance provider relating to the Borrower and its
obligations, (j) to any direct, indirect, actual or prospective counterparty
(and its advisor) to any swap, derivative or securitization transaction related
to the obligations under this Agreement, (k) to the CUSIP Service Bureau or any
similar organization, (l) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (m) with the prior written consent
of the Borrower.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or

 

61

--------------------------------------------------------------------------------


 

their respective securities.  Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

8.15         WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

8.16         No Bankruptcy Petition Against the Borrower; Liability of the
Borrower.

 

(a)  Each of the Administrative Agent and the Lenders hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all Loans and other amounts payable hereunder and all Pari Passu
Indebtedness, it will not institute against, or join with or assist any other
Person in instituting against, the Borrower, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable insolvency laws.  This Section 8.16 shall survive the termination
of this Agreement.

 

(b)  Notwithstanding any other provision hereof or of any other Loan Documents,
the sole remedy of the Administrative Agent, any Lender or any other Person
against the Borrower in respect of any obligation, covenant, representation,
warranty or agreement of the Borrower under or related to this Agreement or any
other Loan Document shall be against the assets of the Borrower.  Neither the
Administrative Agent, nor any Lender nor any other Person shall have any claim
against the Borrower to the extent that such assets are insufficient to meet
such obligations, covenant, representation, warranty or agreement (the
difference being referred to herein as a “shortfall”) and all claims in respect
of the shortfall shall be extinguished; provided, however, that the provisions
of this Section 8.16 apply solely to the obligations of the Borrower and shall
not extinguish such shortfall or otherwise restrict such Person’s rights or
remedies against the Guarantor for purposes of the obligations of the Guarantor
to any Person under the Guaranty Agreement.

 

8.17         Conversion of Approved Currencies into Dollars.  Unless the context
otherwise requires, any calculation of an amount or percentage that is required
to be made by the Borrower or the Administrative Agent under the Loan Documents
shall be made by first converting any amounts denominated in Master Trust
Approved Currencies other than Dollars into Dollars at the Rate of Exchange
pursuant to Section 1.2(e).

 

8.18         U.S.A. Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

62

--------------------------------------------------------------------------------


 

[signature pages follow]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

 

 

BUNGE LIMITED FINANCE CORP.

 

 

 

 

 

By:

/s/ Premchand Kanneganti

 

Printed Name:

Premchand Kanneganti

 

Title:

President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Barry Bergman

 

Printed Name:

Barry Bergman

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Syndication Agent and Lender

 

 

 

 

 

By:

/s/ Shannon A. Sweeney

 

Printed Name:

Shannon A. Sweeney

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB,

 

as Syndication Agent, Documentation Agent and Lender

 

 

 

 

 

By:

/s/ Scott Trauth

 

Printed Name:

Scott Trauth

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS,

 

as Documentation Agent and Lender

 

 

 

 

 

By:

/s/ Claudia Zarate

 

Printed Name:

Claudia Zarate

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Robert J. Munczinski

 

Printed Name:

Robert J. Munczinski

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Rick Adler

 

Printed Name:

Rick Adler

 

Title:

Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lender

 

 

 

 

 

By:

/s/ Michael King

 

Printed Name:

Michael King

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Sebastien Ribatto

 

Printed Name:

Sebastien Ribatto

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Lionel Autret

 

Printed Name:

Lionel Autret

 

Title:

Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Brett Delfino

 

Printed Name:

Brett Delfino

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Peter Glawe

 

Printed Name:

Peter Glawe

 

Title:

Executive Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, Cayman Islands Branch,

 

as Lender

 

 

 

 

 

By:

/s/ Karl Studer

 

Printed Name:

Karl Studer

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Stephan Brechtbuehl

 

Printed Name:

Stephan Brechtbuehl

 

Title:

Assistant Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Robert J. Devir

 

Printed Name:

Robert J. Devir

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC,

 

as Lender

 

 

 

 

 

By:

/s/ Christian Hammerbeck

 

Printed Name:

Christian Hammerbeck

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Deborah Carlson

 

Printed Name:

Deborah Carlson

 

Title:

Senior Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK,

 

as Lender

 

 

 

 

 

By:

/s/ James P. Hughes

 

Printed Name:

James P. Hughes

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

Printed Name:

Robert K. Reddington

 

Title:

Credit Documentation Manager

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as Lender

 

 

 

 

 

By:

/s/ Paul Chisholm

 

Printed Name:

Paul Chisholm

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Matthias Guillet

 

Printed Name:

Matthias Guillet

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Blake Wright

 

Printed Name:

Blake Wright

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.,

 

as Lender

 

 

 

 

 

By:

/s/ Yasuo Imaizumi

 

Printed Name:

Yasuo Imaizumi

 

Title:

Deputy General Manager

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Alisa Trani

 

Printed Name:

Alisa Trani

 

Title:

Vice President

 

 

 

 

By:

/s/ Stephen A. Jendras

 

Printed Name:

Stephen A. Jendras

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as Lender

 

 

 

 

 

By:

/s/ Shuji Yabe

 

Printed Name:

Shuji Yabe

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

BANCO BRADESCO S.A., NEW YORK BRANCH

 

as Lender

 

 

 

 

 

By:

/s/ Maisa de Oliveira

 

Printed Name:

Maisa de Oliveira

 

Title:

Manager

 

 

By:

/s/ Mauro Lopes

 

Printed Name:

Mauro Lopes

 

Title:

Manager

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK an Ohio banking corporation,

 

as Lender

 

 

 

 

 

By:

/s/ Mary Ann Lemonds

 

Printed Name:

Mary Ann Lemonds

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V.,

 

as Lender

 

 

 

 

 

 

 

 

By:

/s/ Geert Bierman

 

Printed Name:

Geert Bierman

 

Title:

Director

 

 

By:

/s/ Lars Vriens

 

Printed Name:

Lars Vriens

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey S. Potts

 

Printed Name:

Jeffrey S. Potts

 

Title:

Senior Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

 

 

 

By:

/s/ James D. Pegues

 

Printed Name:

James D. Pegues

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENTS

 

Lender

 

Commitment

 

CoBank, ACB

 

$

268,000,000

 

Morgan Stanley Senior Funding, Inc.

 

$

52,000,000

 

Citibank, N.A.

 

$

46,250,000

 

JPMorgan Chase Bank, N.A.

 

$

46,250,000

 

BNP Paribas

 

$

46,250,000

 

The Bank of Tokyo Mitsubishi UFJ, Ltd.

 

$

46,250,000

 

Societe Generale

 

$

40,000,000

 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland” New
York Branch

 

$

35,000,000

 

Credit Suisse AG

 

$

35,000,000

 

HSBC Bank USA, National Association

 

$

35,000,000

 

Lloyds TSB Bank plc

 

$

35,000,000

 

Standard Chartered Bank

 

$

35,000,000

 

The Royal Bank of Scotland plc

 

$

35,000,000

 

Credit Agricole Corporate and Investment Bank

 

$

30,000,000

 

Mizuho Corporate Bank Ltd.

 

$

30,000,000

 

Natixis, New York Branch

 

$

30,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

30,000,000

 

Banco Bradesco S.A., New York Branch

 

$

25,000,000

 

Fifth Third Bank

 

$

25,000,000

 

ING Bank N.V.

 

$

25,000,000

 

PNC Bank, National Association

 

$

25,000,000

 

U.S. Bank National Association

 

$

25,000,000

 

TOTAL COMMITMENTS

 

$

1,000,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

MANDATORY COST FORMULA

 

1.                                       The Mandatory Cost is an addition to
the interest rate to compensate a Lender for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2.                                       On the first day of each Interest
Period (or as soon as possible thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender in accordance with the paragraphs set out below.  The Mandatory Cost will
be calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 

3.                                       The Additional Cost Rate for any Lender
lending from a branch office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in the relevant Loans) of complying with the minimum
reserve requirements of the European Central Bank in respect of loans made from
that branch office.

 

4.                                       The Additional Cost Rate for any Lender
lending from a branch office in the United Kingdom will be calculated by the
Administrative Agent in relation to any Loan as follows:

 

[g299711ke19i001.gif] per cent. per annum

 

Where:

 

E                                         is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Reference Banks to the Administrative Agent pursuant to paragraph 6 below and
expressed in pounds per £1,000,000.

 

5.                                       For the purposes of this Schedule:

 

(a)                                  Fees Rules means the rules on periodic fees
contained in the Financial Services Authority Fees Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

(b)                                 Fee Tariffs means the fee tariffs specified
in the Fees Rules under the activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate);

 

--------------------------------------------------------------------------------


 

(c)                                  Reference Banks means JPMorgan Chase Bank,
N.A., London branch and Citibank, N.A., London branch or such other Lenders as
may be appointed by the Administrative Agent in consultation with the Borrower;
and

 

(d)                                 Tariff Base has the meaning given to it in,
and will be calculated in accordance with, the Fees Rules.

 

6.                                       If requested by the Administrative
Agent, each Reference Bank must, as soon as practicable after publication by the
Financial Services Authority, supply to the Administrative Agent the rate of
charge payable by that Reference Bank to the Financial Services Authority under
the Fees Rules for that financial year of the Financial Services Authority
(calculated by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1 million of the Tariff Base of that Reference Bank.

 

7.                                       Each Lender must supply to the
Administrative Agent the information required by the Administrative Agent to
make a calculation of the Additional Cost Rate for that Lender.  In particular,
each Lender must supply the following information on or prior to the date on
which it becomes a Lender:

 

(a)                                  the jurisdiction of its applicable branch
office; and

 

(b)                                 any other information that the
Administrative Agent reasonably requires for that purpose.

 

Each Lender must promptly notify the Administrative Agent of any change to the
information supplied to the Administrative Agent under this paragraph.

 

8.                                       The rates of charge of each Reference
Bank for the purpose of E above are determined by the Administrative Agent based
upon the information supplied to it under paragraphs 6 and 7 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits are the
same as those of a typical bank from its jurisdiction of incorporation with a
branch office in the same jurisdiction as its branch office.

 

9.                                       The Administrative Agent shall have no
liability to any person if such determination results in an Additional Cost Rate
which over or under compensates any Lender and shall be entitled to assume that
the information provided by any Lender or Reference Bank pursuant to paragraphs
3, 6 and 7 above is true and correct in all respects.

 

10.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Mandatory Cost to the Lenders
on the basis of the Additional Cost Rate for each Lender based on the
information provided by each Lender and each Reference Bank pursuant to
paragraphs 3, 6 and 7 above.

 

11.                                 Any determination by the Administrative
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender

 

--------------------------------------------------------------------------------


 

shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.

 

12.                                 The Administrative Agent may from time to
time, after consultation with the Borrower and the Lenders, determine and notify
to all parties to this Agreement any amendments which are required to be made to
this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.3

 

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BORROWER RESPONSIBLE OFFICER’S CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF BORROWER SECRETARY CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FORM OF GUARANTOR RESPONSIBLE OFFICER’S CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

FORM OF GUARANTOR SECRETARY CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Revolving Credit Agreement, dated as of November 17,
2011 (as amended, supplemented or otherwise modified prior to the Effective Date
(as defined below), the “Agreement”), among BUNGE LIMITED FINANCE CORP. (the
“Borrower”), the Lenders named therein, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Agent”).  Terms defined in the Agreement are used
herein with the same meanings.

 

                              (the “Assignor”) and
                                 (the “Assignee”) agree as follows:

 

1.                                       The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date, a           % interest (the “Assigned
Interest”) in and to the Assignor’s rights and obligations under the Agreement
with respect to those credit facilities contained in the Agreement as are set
forth on Schedule 1 hereto (individually, an “Assigned Facility”; collectively,
the “Assigned Facilities”), in a principal amount for each Assigned Facility as
set forth on Schedule 1 (the aggregate Dollar Equivalent principal amount of
which is not less than $5,000,000, except in the case of an assignment of all
the Assignee’s interests under the Agreement).

 

2.                                       The Assignor (i) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Agreement or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any such adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower, the Guarantor, any of its Subsidiaries or any other obligor or the
performance or observance by the Borrower, the Guarantor, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Agreement or any other instrument or document furnished pursuant hereto or
thereto; and (iii) attaches the promissory note(s) (if any) held by it
evidencing the Assigned Facilities and (a) requests that the Agent (upon request
by the Assignee) exchange such promissory note(s) for a new promissory note or
promissory notes payable to the Assignee and (b) if the Assignor has retained
any interest in the Assigned Facilities, requests that the Agent exchange the
attached promissory note(s) for a new promissory note or promissory notes
payable to the Assignor, in each case, in the amount which reflects the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).

 

3.                                       The Assignee (i) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (ii) confirms that it has received a copy of the Agreement, together
with copies of the financial statements delivered pursuant to subsections
5.1(f) and 5.1(g) thereof and subsection 8.1(a) of the Guaranty, dated
November 17, 2011,  by Bunge Limited in favor of the Agent and such other
documents and information as it has deemed

 

--------------------------------------------------------------------------------


 

appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (iii) agrees that it will, independently and without
reliance upon the Assignor, the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
or any other instrument or document furnished pursuant hereto or thereto;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agent by the terms thereof, together with such powers as are
incidental thereto; and (v) agrees that it will be bound by the provisions of
the Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Agreement are required to be performed by it as a
Lender including its obligation pursuant to subsection 2.13(e) or (f) of the
Agreement to deliver the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Agreement, or such other documents as are necessary to indicate that all
such payments are subject to such tax at a rate reduced by an applicable tax
treaty.

 

4.                                       The effective date of this Assignment
and Acceptance shall be                   , 20     (the “Effective Date”). 
Following the execution of this Assignment and Acceptance, it will be delivered
to the Agent for acceptance by it and recording by the Agent pursuant to
subsection 8.6(c) of the Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Agent, be earlier than five
(5) Business Days after the date of such acceptance and recording by the Agent).

 

5.                                       Upon such acceptance and recording,
from and after the Effective Date, the Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue on or subsequent to the Effective Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

 

6.                                       From and after the Effective Date,
(i) the Assignee shall be a party to the Agreement and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and shall be bound by the provisions thereof and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Agreement.

 

7.                                       This Assignment and Acceptance shall be
governed by and construed in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of                 , 20     by their respective
duly authorized officers on Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Acceptance
relating to the Revolving Credit Agreement dated as of November 17, 2011, among
BUNGE LIMITED FINANCE CORP., the Lenders named therein, and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Agent”).

 

Name of Assignor:

 

 

 

 

 

Name of Assignee:

 

 

 

 

 

Effective Date of Assignment:

 

 

 

 

 

Dollar Equivalent of
Principal
Amount Assigned

 

Commitment Percentage Assigned
(to at least fifteen decimals) (shown
as a percentage of aggregate
principal amount of all Lenders)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

[ASSIGNOR]

 

[ASSIGNEE]

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

Consented To:1/

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

BUNGE LIMITED FINANCE CORP.

as Agent

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------

1                                          Consent of the Administrative Agent
and the Borrower is required only with respect to assignments to a Person not
then a Lender or a Lender Affiliate and any assignment of the Commitment to a
Person that does not have a Commitment (except that the consent of the Borrower
shall not be required for any assignment that occurs when an Event of Default
shall have occurred and be continuing).  The Agent shall fax executed copies of
any Assignment and Acceptance to J.P. Morgan Europe Limited at 44 207 7772360.

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF LEGAL OPINION OF REED SMITH LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF LEGAL OPINION OF CONYERS, DILL & PEARMAN LIMITED

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of November 17,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions in subsection 2.13(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of November 17,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions in subsection 2.13(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of November 17,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions in subsection 2.13(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Reference is made to the Revolving Credit Agreement, dated as of November 17,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions in subsection 2.13(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Revolving Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code..

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form
W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF
COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated                                    (this
“Supplement”), to the Revolving Credit Agreement, dated as of November 17, 2011
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among Bunge Limited Finance Corp. (the “Borrower”), the lenders
parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, Citibank,
N.A. and CoBank, ACB, each as syndication agent, BNP Paribas, The Bank of Tokyo
Mitsubishi UFJ, Ltd. and CoBank, ACB, each as documentation agent.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to subsection 2.1(b)(i) of the Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments under the Agreement by requesting
one or more Lenders to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such subsection
2.1(b)(i); and

 

WHEREAS, pursuant to subsection 2.1(b)(ii) of the Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Agreement by executing and delivering to the Borrower and the Administrative
Agent a supplement to the Agreement in substantially the form of this
Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.     The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Agreement, that on the date this Supplement is accepted by the
Borrower and acknowledged by the Administrative Agent it shall have its
Commitment increased by $                            , thereby making the amount
of its Commitment $                            .

 

2.     The Borrower hereby represents and warrants that each of the
representations and warranties made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (unless any representations and
warranties expressly relate to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date);
provided that, the representations and warranties made in Sections 3.1, 3.2,
3.4, 3.5 and 3.6 shall be true and correct in all respects on and as of such
date as if made on and as of such date.

 

--------------------------------------------------------------------------------


 

3.     The Guarantor hereby represents and warrants that each of the
representations and warranties made by the Guarantor and each of its
Subsidiaries in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date
(unless any representations and warranties expressly relate to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date).

 

4.     Terms defined in the Agreement shall have their defined meanings when
used herein.

 

5.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

6.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER],

 

as Increasing Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Agreed and accepted this          day of

 

                        ,         .

 

 

 

BUNGE LIMITED FINANCE CORP., as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BUNGE LIMITED, as Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged this          day of

 

                        ,         .

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF
ADDITIONAL LENDER SUPPLEMENT

 

ADDITIONAL LENDER SUPPLEMENT, dated                                    (this
“Supplement”), to the Revolving Credit Agreement, dated as of November 17, 2011
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among Bunge Limited Finance Corp. (the “Borrower”), the lenders
parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, Citibank,
N.A. and CoBank, ACB, each as a syndication agent and BNP Paribas, The Bank of
Tokyo Mitsubishi UFJ, Ltd. and CoBank, ACB, each as documentation agent.

 

W I T N E S S E T H :

 

WHEREAS, the Agreement provides in subsection 2.1(b)(ii) thereof that any
financial institution, although not originally a party thereto, may become a
party to the Agreement following consultation by the Borrower with the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Agreement in substantially the form of
this Supplement; and

 

WHEREAS, the undersigned Additional Lender was not an original party to the
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.     The undersigned Additional Lender agrees to be bound by the provisions of
the Agreement and agrees that it shall, on the date this Supplement is accepted
by the Borrower and acknowledged by the Administrative Agent, become a Lender
for all purposes of the Agreement to the same extent as if originally a party
thereto, with a Commitment of $                              .

 

2.     The undersigned Additional Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.1(f) and (g) thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it

 

--------------------------------------------------------------------------------


 

will be bound by the provisions of the Agreement and will perform all the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.

 

3.     The undersigned’s address for notices for the purposes of the Agreement
is as follows:

 

[Address]

Attention:

Tel. No.:

Telecopy:

 

4.     The Borrower hereby represents and warrants that each of the
representations and warranties made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (unless any representations and
warranties expressly relate to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date);
provided that, the representations and warranties made in Sections 3.1, 3.2,
3.4, 3.5 and 3.6 shall be true and correct in all respects on and as of such
date as if made on and as of such date.

 

5.     The Guarantor hereby represents and warrants that each of the
representations and warranties made by the Guarantor and each of its
Subsidiaries in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date
(unless any representations and warranties expressly relate to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date).

 

6.     Terms defined in the Agreement shall have their defined meanings when
used herein.

 

7.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

8.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF ADDITIONAL LENDER],

 

as Additional Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Agreed and accepted this          day of

 

                        ,         .

 

 

 

BUNGE LIMITED FINANCE CORP., as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BUNGE LIMITED, as Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged this          day of

 

                        ,         .

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------